Citation Nr: 0413360	
Decision Date: 05/25/04    Archive Date: 06/02/04

DOCKET NO.  96-46 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida

THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for stress urinary 
incontinence.

3.  Entitlement to service connection for a sleep disorder.

4.  Entitlement to service connection for an eating disorder.

5.  Entitlement to service connection for a headache 
disability.

6.  Entitlement to service connection for a bilateral hand 
and wrist disability.

7.  Entitlement to service connection for a lumbar spine 
disability.

8.  Entitlement to service connection for a bilateral knee 
disability.

9.  Entitlement to service connection for a bilateral ankle 
disability.

10.  Entitlement to service connection for a bilateral foot 
disability.

11.  Entitlement to service connection for cervical polyps.

12.  Entitlement to service connection for a cardiovascular 
disability.

13.  Entitlement to service connection for a respiratory 
disability.  

14.  Entitlement to an initial rating in excess of 10 percent 
for irritable bowel syndrome, for the period prior to 
September 10, 2002.

15.  Entitlement to a rating in excess of 30 percent for 
irritable bowel syndrome, for the period beginning September 
10, 2002.  

16.  Entitlement to a rating in excess of 10 percent for 
eczematous dermatitis of both hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel



INTRODUCTION

The veteran had active military service from April 1981 to 
August 1983.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1995 RO rating decision.  The veteran 
filed a notice of disagreement in December 1995, the RO 
issued a statement of the case in January 1996, and the 
veteran perfected her appeal in August 1996.  This case was 
previously remanded by the Board in July 1998.

As an initial matter, the Board notes that the veteran has 
perfected (among others) an appeal concerning the rating 
assigned for her service-connected eczematous dermatitis of 
the hands.  However, in the course of this appeal, she also 
has appeared to seek service connection for a skin disability 
other than that of the hands.  This matter has not been 
developed or certified for appeal, and is not inextricably 
intertwined with the issues now before the Board on appeal.  
Therefore, the claim for service connection for a skin 
disability other than that of the hands is referred to the RO 
for appropriate action. 

The claims concerning entitlement to service connection for 
PTSD, stress urinary incontinence, a sleep disorder, an 
eating disorder, a headache disability, and a bilateral hand 
and wrist disability, and for an initial rating in excess of 
10 percent for irritable bowel syndrome, for the period prior 
to September 10, 2002, a rating in excess of 30 percent for 
irritable bowel syndrome, for the period beginning September 
10, 2002, and a rating in excess of 10 percent for eczematous 
dermatitis of both hands, are discussed in the decision 
section.  The remaining claims on appeal are discussed in the 
remand section.  


FINDINGS OF FACT

1.  Current PTSD arising from a sufficiently corroborated in-
service personal assault is objectively demonstrated.

2.  The veteran complained of urinary incontinence while on 
active duty in 1981, she has been currently diagnosed as 
having stress urinary incontinence, and a VA physician has 
related this current diagnosis to her period of active duty.  

3.  Service medical records are devoid of any complaints or 
findings of a sleep disorder; the veteran has not been 
diagnosed as having a sleep disorder as distinct from simply 
being a possible manifestation of her PTSD; no medical 
professional has opined that the veteran currently has a 
sleep disorder which was first manifested in service.

4.  Service medical records are devoid of any complaints or 
findings of an eating disorder; although the veteran has 
asserted (and the post-service medical records confirm) that 
she has gained a substantial amount of weight since 
separation, no medical professional has opined that the 
veteran currently has an eating disorder which was first 
manifested in service.

5.  Service medical records reflect that the veteran sought 
treatment once for headaches as a symptom of an upper 
respiratory infection; she sought outpatient treatment for 
migraine headaches many years after discharge; no medical 
professional has opined that the veteran currently has a 
headaches disability which was first manifested during active 
duty, including the one in-service treatment for acute and 
transitory headache.

6.  Service medical records are devoid of any complaints or 
findings concerning the veteran's bilateral hand and wrist 
joints; there is no evidence of arthritis of the hands or 
wrists within one year of discharge; no medical professional 
has opined that the veteran currently has a bilateral hand or 
wrist disability which was first manifested in service.

7.  For the period prior to September 10, 2002, the veteran 
sought outpatient treatment on occasion for epigastric pain 
and diarrhea, and mild tenderness and intermittent guarding 
was found on examination; a May 1995 VA examination revealed 
no marked complaints of abdominal discomfort.  

8.  For the period beginning September 10, 2002, the symptoms 
of the veteran's irritable bowel syndrome have not required 
hospitalization and have not markedly interfered with 
employment in a way that is not addressed by the schedular 
criteria.

9.  The veteran's eczematous dermatitis of the hands has been 
manifested by occasional flare ups and mild manifestations 
shown on examination; the condition has not been manifested 
by exudation, constant itching, extensive lesions, or marked 
disfigurement, nor has it required the use of corticosteroids 
or other immunosuppressive drugs.


CONCLUSIONS OF LAW

1.  PTSD was incurred in service. 38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 (1993), (1999) 
and (2002); 67 Fed. Reg. 10330-10332 (2002). 

2.  Stress urinary incontinence was incurred in service. 38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).  

3.  A sleep disorder was not incurred in service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).  

4.  An eating disorder was not incurred in service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).  

5.  A headache disability was not incurred in service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).  

6.  A bilateral hand and wrist disability was not incurred in 
service. 38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  

7.  The criteria for a rating in excess of 10 percent for 
irritable bowel syndrome, for the period prior to September 
10, 2002, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.27, 4.114, 
Diagnostic Codes 7399-7319 (2002); Fenderson v. West, 12 Vet. 
App. 119 (1999).

8.  The criteria for a rating in excess of 30 percent for 
irritable bowel syndrome, for the period beginning September 
10, 2002, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.14, 4.27, 4.114, 
Diagnostic Code 7399-7319 (2002); Fenderson v. West, 12 Vet. 
App. 119 (1999).

9.  The criteria for a rating in excess of 10 percent for 
eczematous dermatitis of the hands have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.14, 4.27, 4.118, Diagnostic Code 7806 (as in effect 
prior to and from August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The veteran's original claim for benefits (made on a VA-Form 
21-526e) was received in August 1983.  Her claims for service 
connection for PTSD and for an increased rating for 
eczematous dermatitis of the hands were made in a written 
statement filed in June 1994.  Her other claims for service 
connection were made on written statement filed in August 
1994.  She has not raised an issue as to the provision of a 
form or instructions for applying for benefits.  There is no 
issue as to provision of a form or instructions for applying 
for benefits in this case.  38 U.S.C.A. § 5102; 38 C.F.R. 
§ 3.159(b)(2).

The United States Court of Appeals for Veterans Claims (CAVC) 
recently held, in part, that a notice as required by 
38 U.S.C.A. § 5103(a), must be provided to a veteran before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  In the present case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the Veterans Claims Assistance of 2000 (VCAA) was 
enacted.  VA believes that Pelegrini is incorrect as it 
applies to cases where the initial AOJ decision was made 
prior to the enactment of the VCAA and is pursuing further 
judicial review on this matter.  However, assuming solely for 
the sake of argument and without conceding the correctness of 
Pelegrini, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error 
for the reasons specified below.  

In the present case, the veteran's substantially complete 
claims were all received as of August 1994.  Thereafter the 
RO, by an October 1995 rating decision, adjudicated those 
claims.  Only after that rating decision was promulgated did 
the RO, in letters sent in April 2002 and June 2003, provide 
notice to the claimant regarding what information and 
evidence is needed to substantiate her claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
her possession that pertains to the claims.  Yet during the 
course of her appeal, the veteran was also sent development 
letters in July 1994, August 1994, and March 1995, notice of 
a rating decision in October 1995, a development letter in 
January 1996, a statement of the case in January 1996, a 
development letter in May 1996, notice of a rating decision 
in July 1996, a Board remand in July 1998, development 
letters in July 2000, May 2002, and October 2002, a 
supplemental statement of the case in April 2003, notice of a 
rating decision in September 2003, and a supplemental 
statement of the case in September 2003.  All these documents 
- collectively - listed the evidence considered, the legal 
criteria for determining whether the veteran's claims could 
be granted, and the analysis of the facts as applied to those 
criteria, thereby abundantly informing the veteran of the 
information and evidence necessary to substantiate her 
claims.  

However, because the VCAA notice letters were not provided to 
the veteran prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini.  While the CAVC did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The CAVC in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Id.  On the other hand, the 
CAVC acknowledged that the Secretary could show that the lack 
of a pre-AOJ decision notice was not prejudicial to the 
appellant.  Id. ("The Secretary has failed to demonstrate 
that, in this case, lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the CAVC in Pelegrini has left open the possibility of a 
notice error being found to be non-prejudicial to a claimant.  
To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This is not a 
reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (U.S. App., 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the VCAA shall "take due 
account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply is no 
"adverse determination," as discussed by the CAVC in 
Pelegrini, for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice letters provided to the veteran in April 
2002 and June 2003 were not given prior to the first AOJ 
adjudication of the claim, the notices were provided by the 
AOJ prior to its reconsideration of the veteran's claims in a 
September 2003 rating decision and supplemental statement of 
the case, and the content of the notice letters fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of her claims, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the claims would not be 
prejudicial error to the claimant.  

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. §  5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to obtain 
relevant records (including private and service medical 
records and those possessed by VA and other Federal agencies) 
that the veteran adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. §  5103A(b) 
and (c); 38 C.F.R. § 3.159(c)(1-3).  During the course of 
this appeal, the RO has obtained and reviewed numerous 
private and VA medical records, as well as written statements 
from the veteran and other individuals.  Indeed, the sheer 
number of records accumulated and reviewed during the course 
of this appeal (6 volumes) can only be described as 
voluminous, and the veteran has not indicated that there are 
any outstanding records pertinent to her claims.

Assistance must also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
underwent multiple VA examinations in May 1995, as well as VA 
examinations in November 2002.  The report of these 
examinations have been obtained and carefully reviewed by the 
Board. 

The applicable requirements of the VCAA have been 
substantially met by the RO (which discussed 38 C.F.R. 
§ 3.159 in its April 2003 supplemental statement of the 
case), and there are no areas in which further development 
may be fruitful.  This appeal has been pending for over nine 
years.  There would be no possible benefit to remanding these 
claims yet again, or to otherwise conduct any other 
development.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

II.  Claims for service connection

When seeking VA disability compensation, a veteran seeks to 
establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1131.  "Service connection" basically means that the facts, 
shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
service in the Armed Forces, or if preexisting such service, 
was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  38 
C.F.R. § 3.303(a).  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  38 
C.F.R. § 3.303(b).  The veteran may also establish service 
connection if all of the evidence, including that pertaining 
to service, shows that a disease first diagnosed after 
service was incurred in service.  38 C.F.R. § 3.303(d). 

a.  PTSD

The veteran essentially claims that she has PTSD primarily 
resulting from a personal assault by a male soldier during 
her active duty.

The regulation relevant to the claim concerning PTSD, 38 
C.F.R. § 3.304(f), was amended several times during the 
course of this appeal.  This regulation formerly provided:

Service connection for [PTSD] requires 
medical evidence establishing a clear 
diagnosis of the condition, credible 
supporting evidence that the claimed 
inservice stressor actually occurred, and 
a link, established by medical evidence, 
between current symptomatology and the 
claimed inservice stressor.  If the 
claimed stressor is related to combat, 
service department evidence that the 
veteran engaged in combat or that the 
veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar 
combat citation will be accepted, in the 
absence of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  Additionally, if the 
claimed stressor is related to the 
claimant having been a prisoner-of-war, 
prisoner-of-war experience which 
satisfies the requirements of [38 C.F.R.] 
§ 3.1(y) . . . will be accepted, in the 
absence of evidence to the contrary, as 
conclusive evidence of the claimed 
stressor. 

38 C.F.R. § 3.304(f) (1993).

The regulation was amended in 1999 to read as follows:

Service connection for [PTSD] requires 
medical evidence diagnosing the condition 
in accordance with [38 C.F.R.] 
§ 4.125(a)...; a link, established by 
medical evidence, between current 
symptoms and an in-service stressor; and 
credible supporting evidence that the 
claimed in-service stressor occurred.  If 
the evidence establishes that the veteran 
engaged in combat with the enemy and the 
claimed stressor is related to that 
combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.  If the 
evidence establishes that the veteran was 
a prisoner-of-war under the provisions of 
[38 C.F.R.] § 3.1(y) . . . and the 
claimed stressor is related to that 
prisoner-of-war experience, in the 
absence of clear and convincing evidence 
to the contrary, and provided that the 
claimed stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor. 

38 C.F.R. § 3.304(f) (1999).  

The Board notes that 38 C.F.R. 3.304(f) was amended yet 
again, effective March 7, 2002.  See 67 Fed. Reg. 10330-10332 
(2002).  The regulation now reads as follows:

(f)  Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with § 4.125(a) of this chapter; a link, 
established by medical evidence, between 
current symptoms and an in-service 
stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  Although service 
connection may be established based on 
other in-service stressors, the following 
provisions apply for specified in-service 
stressors as set forth below:  
 
(1)  If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.  
 
(2)  If the evidence establishes that the 
veteran was a prisoner-of-war under the 
provisions of § 3.1(y) of this part and 
the claimed stressor is related to that 
prisoner-of-war experience, in the 
absence of clear and convincing evidence 
to the contrary, and provided that the 
claimed stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  
 
(3)  If a post-traumatic stress disorder 
claim is based on in-service personal 
assault, evidence from sources other than 
the veteran's service records may 
corroborate the veteran's account of the 
stressor incident.  Examples of such 
evidence include, but are not limited to: 
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy.  Evidence of behavior changes 
following the claimed assault is one type 
of relevant evidence that may be found in 
these sources.  Examples of behavior 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to: a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.  VA 
will not deny a post-traumatic stress 
disorder claim that is based on in-
service personal assault without first 
advising the claimant that evidence from 
sources other than the veteran's service 
records or evidence of behavior changes 
may constitute credible supporting 
evidence of the stressor and allowing him 
or her the opportunity to furnish this 
type of evidence or advise VA of 
potential sources of such evidence.  VA 
may submit any evidence that it receives 
to an appropriate medical or mental 
health professional for an opinion as to 
whether it indicates that a personal 
assault occurred.  

38 C.F.R. § 3.304(f) (effective from March 7, 2002).  

The RO considered the March 2002 amendments in an April 2003 
supplemental statement of the case, so the veteran will not 
be prejudiced by the Board's consideration of this most 
recent version of 38 C.F.R. § 3.304(f).  

As detailed below, the key issue of the veteran's claim for 
service connection for PTSD is whether the alleged stressor 
(personal assault by a male soldier) has been sufficiently 
verified.  

The claims file is replete with treatment and examination 
records reflecting that the veteran has been diagnosed as 
having PTSD since separation, and that this diagnosis has 
been related to service, most notably an in-service personal 
assault which reportedly occurred in May 1982.  For example, 
following a May 1995 VA examination, the veteran was found to 
have a history of sexual assaults and symptoms consistent 
with PTSD.  

The key question is whether that personal assault is a 
sufficiently verified PTSD stressor.  In a July 1994 written 
statement, the veteran wrote that during active duty, she had 
been a cook and worked in a dining facility.  On the night of 
May 6, 1982, she was reportedly taking a shower in her 
quarters.  Her attacker (a co-worker) apparently broke into 
her room, hid under her bed, and then jumped out after she 
finished showering.  After an initial confrontation, she 
begged him to leave, which he finally did.  Later that night 
(actually early in the morning of May 7, 1982), the attacker 
apparently broke back into her room with an ID card.  She 
awakened to see him looking down at her.  She screamed, 
"What are you doing in here....why are you here?!"  He said 
he was just watching her sleep.  She twice told him to get 
out of her room, but he then jumped on her (with his legs on 
each side), held her down, and grabbed her throat and wrist.  
The veteran was very frightened and pleaded with him to 
leave.  Eventually, the attacker climbed off of the veteran 
and slowly walked out the door, looking back and apparently 
adjusting his belt.  When he left, she locked the door and 
checked it several times.  She then lay in bed staring at the 
wall.  Later that morning she was very upset and apparently 
reported the incident to her husband, her sister, another 
female soldier, the security officer on duty, the attacker's 
roommate, and the commanding officer of her company.  The 
veteran also apparently stayed with her sister the following 
weekend.  

Service medical records reflect that at her February 1981 
enlistment examination, the veteran denied any history of 
depression or excessive worry, loss of memory or amnesia, 
nervous trouble of any sort, or periods of unconsciousness.  

On May 7, 1982 (later on the day of the assault in question), 
the veteran sought outpatient treatment for right knee pain, 
but no notations concerning the assault were made.  However, 
on May 10, 1982, she sought outpatient treatment for 
complaints of a six-hour history of nausea.  There were no 
physical findings on examination, but the physician's 
assistant noted that a "personal problem" had developed 
over the weekend.  The veteran was assessed as having nausea 
secondary to nerves and given Motrin.  

The veteran was eventually discharged from active duty 
following physical evaluation board proceedings based on a 
disabling skin condition of the hands.  No psychiatric 
disabilities were noted at that time of her May 1983 
separation examination or a June 1983 medical board 
examination.  

The veteran's service personnel records reflect, in pertinent 
part, that between September 1981 and October 1982, she 
worked as a food service specialist.  Additional service 
records (associated with the claims folder in August 1994) 
indicate that in June 1982, the veteran requested an earlier 
arrival date for an overseas assignment.  This request was 
made apparently because the separation from her spouse was 
causing the veteran severe emotional and financial strain.  
This request was denied.  

In a July 1994 statement and an August 2000 letter, the 
veteran's younger sister essentially wrote that on May 7, 
1982, the veteran had called her in tears and was very upset.  
During this call, the veteran reportedly recounted the 
personal assault which had occurred earlier that morning.  

In August 1995, the NPRC advised that there was no record of 
any investigations pertaining to the veteran.  In July 2000, 
the US Army Crime Records Center advised that it had no 
records pertaining to the alleged assault of the veteran in 
May 1982.

In a July 2003 letter, a friend of the veteran wrote that she 
had been stationed with the veteran during her active duty, 
and apparently roomed with her at some point during service.  
This friend recounted details of the assault as reported by 
the veteran, and wrote that she herself later talked to the 
attacker, who had joked about how he had "played a trick" 
on the veteran, and how he had entered her room with an ID 
card or a credit card.  

As noted above, when a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  In this case, there is no 
record of a formal complaint, investigation, or criminal 
proceeding arising out of the alleged assault of May 7, 1982.  
However, the record does include an in-service medical record 
reflecting that the veteran sought treatment for nausea 
arising from a "personal problem" just three days after the 
alleged assault, statements from her sister and a fellow 
service member essentially corroborating her story, and 
documentation that the veteran sought an early transfer for 
personal reasons within a month of the alleged incident.  The 
Board finds that this evidence, when viewed cumulatively, 
sufficiently corroborates the veteran's account of the 
stressor incident.  

In summary, the veteran has presented evidence that she 
currently has diagnosed PTSD which has been related to an in-
service personal assault that has been sufficiently 
corroborated.  While there may be some doubt in this case, 
its benefit must be given to the veteran.  38 U.S.C.A. § 
5107.  Therefore, the Board finds that service connection for 
PTSD is warranted.  


b.  Stress urinary incontinence

On a July 1981 form completed in conjunction with a 
gynecological examination, the veteran reported that she 
would sometimes urinate involuntarily when sneezing.  The 
gynecological examination was normal.  A July 1981 PAP smear 
was negative, although moderate inflammation was also noted.  
A January 1982 gynecological examination was normal.  At the 
May 1983 Medical Evaluation Board examination, a PAP smear 
was noted to be normal.  

An April 1995 intravenous pyelogram revealed mild cystocele 
with a small post-void bladder residual.  The remainder of 
the urinary tract otherwise appeared essentially normal for 
the patient's chronological age.  
 
At a May 1995 VA examination, the veteran stated that she had 
stress urinary incontinence requiring multiple large pads per 
day and at night.  She said she suffered from a urinary tract 
infection approximately once a year, and that this had always 
been treated with antibiotics (it did not require 
hospitalization).  The veteran claimed to have leakage with 
coughing or sneezing, but denied urge incontinence.  She also 
complained of dysuria.  Following an examination, she was 
diagnosed as having stress urinary incontinence, type 1, with 
mild cystocele.  On a separate examination report dated in 
May 1995, a VA physician confirmed the diagnosis and opined 
that this condition dated from 1981.  

In summary, there is evidence that the veteran complained of 
urinary incontinence while on active duty in 1981, that she 
has a current diagnosis of stress urinary incontinence, and 
that a physician has linked the present condition with the 
veteran's period of active duty.  To the extent that there is 
doubt concerning this claim, the benefit must be given to the 
veteran.  38 U.S.C.A. § 5107.  Therefore, the Board finds 
that that service connection for stress urinary incontinence 
is warranted.  

c.  Sleep disorder

The service medical records are devoid of any complaints or 
findings of a sleep disorder.  

During VA outpatient treatment in July 1994, the veteran 
complained of problems sleeping and described having frequent 
periods of wakefulness at night.  Following a battery of VA 
examinations conducted in 1995, the veteran was not diagnosed 
as having any sleep disorder.  In a December 1995 written 
statement, she stated that ever since the assault in the 
military, she always felt on guard and unable to fall asleep.  
Even when hospitalized for other conditions post-service, she 
apparently would have trouble falling asleep.  She still 
claimed to have insomnia.

While the veteran has complained of sleeping problems since 
service, the record does not reflect that she had sleeping 
problems while on active duty, or that she has been diagnosed 
as having a sleeping disorder (completely separate from being 
a possible manifestation of her PTSD), or that a medical 
professional has related any current sleeping disorder to 
service.  To the extent that the veteran herself has claimed 
she has a current sleep disorder that is related to her 
active duty, the Board notes that as a layman, she has no 
competence to give a medical opinion on the diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, the preponderance of the evidence is 
against finding that the veteran currently has a sleep 
disorder which is related to her active duty.  When the 
preponderance of evidence is against a claim, it must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

d.  Eating disorder

At her February 1981 enlistment examination, the veteran's 
weight was noted to be 145 lbs.  During a January 1981 
examination, she weighed 155 lbs.   In January 1982, the 
veteran sought assistance after having gained weight since 
she began working in food service seven months before.  It 
was noted that her current weight was 158 lbs., and she was 
advised to begin dieting and be more active.

In June 1982, the veteran was noted to be still involved in a 
weight control program.  Her present weight was 156 lbs., and 
it went down to 152 lbs. by July 1982.  At a May 1983 Medical 
Board examination, it was noted that the veteran's weight was 
167 lbs., and she was diagnosed as having obesity.  A "Body 
Fat Composition Record" dated in July 1983 noted that the 
veteran's weight was 160 lbs.  At an October 1983 VA 
examination, the veteran's weight was noted to be 171 lbs.  

VA records reflect that the veteran sought treatment at a 
weight reduction clinic beginning in July 1994, when her 
weight was noted to be 258 lbs.  

In a December 1995 written statement, the veteran asserted 
that before getting out of the Army, she was gaining weight 
rapidly.  She had trouble eating certain kinds of food.  She 
suggested that she had a slow-emptying stomach which caused 
food to stay in her stomach longer than it should have.  

During a July 2002 cardiology consultation, the veteran 
stated that since leaving the military, her weight had 
increased by 140 lbs., to a current weight of 260 lbs.  

While the veteran sought assistance in service in an effort 
to lose weight and has unmistakably gained a significant 
amount of weight since separation, the record does not 
reflect that she has been diagnosed as having an eating 
disorder or that a medical professional has related any 
current eating disorder to service.  To the extent that the 
veteran herself has claimed she has a current eating disorder 
which is related to her active duty, the Board again notes 
that as a lay person, she has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

The preponderance of the evidence is against finding that the 
veteran currently has an eating disorder which is related to 
her active duty.  When the preponderance of evidence is 
against a claim, it must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

e.  Headache disability

No headache symptoms or conditions (or history thereof) were 
noted on the veteran's entrance to active duty.  In May 1983, 
she sought treatment for a three-day history of cold.  Her 
symptoms included chills, body aches, nausea, and headache 
over the frontal sinus area.  Following an examination, she 
was assessed as having an upper respiratory infection and 
headache.  No headache symptoms or conditions were noted on 
the veteran's separation from active duty.  

The veteran reported having headaches during outpatient 
visits in 1991 and 1995.  In a December 1995 written 
statement, she asserted that her headaches began when a 
military locker fell on her during basic training.  She 
complained of continual pain from the back of her spine to 
the top of her brain. 

In November 1997, the veteran underwent an EEG after 
complaining of headaches, convulsion, syncope, memory loss, 
and vertigo.  This test revealed non-specific changes 
consistent with a wide range of vascular, metabolic, or 
structural injuries.  It was noted that such findings were 
seen in cases of closed head injury, chronic severe migraine, 
or migraine equivalency, diffuse vascular injuries, as well 
as diffuse metabolic injuries or other diffuse structural 
injuries.  A CT scan of the head taken in December 1997 
revealed no evidence of hemorrhage, mass effect, or midline 
shift.  The veteran sought outpatient treatment for migraine 
headaches in January 1998 and July 1999.

While the veteran sought treatment in service for upper 
respiratory infection with headache, this was clearly an 
acute and transitory condition (as she did not seek treatment 
for headaches anytime thereafter during active duty).  
Moreover, while she was found to have migraine headaches many 
years following discharge, no medical professional has 
specifically concluded that any current headache disability 
is related to service.  While the November 1997 EEG report 
made mention of a "closed head injury," this was one item 
in a somewhat obtuse list (which also included "diffuse 
metabolic injuries") given in an attempt to explain the 
"non-specific changes" found.  It certainly does not 
constitute a medical opinion relating the veteran's headaches 
to active duty.  

As a lay person, the veteran has no competence to give a 
medical opinion on the etiology of a condition.  Thus, the 
preponderance of the evidence is against finding that the 
veteran currently has a headache disability which is related 
to her active duty.  When the preponderance of evidence is 
against a claim, it must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

f.  Bilateral hands and wrist disability

As an initial matter, the Board notes that service connection 
may be granted for arthritis, although not otherwise 
established as incurred in service, if such condition is 
manifested to a compensable degree within one year following 
service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  

The Board also notes that in February 1997, the veteran 
underwent left foot surgery at a VA hospital.  During that 
surgery, she was placed on her right side for an extended 
period and suffered a compression of the right radial nerve, 
which resulted in a permanent injury to the right radial 
nerve and loss of function of the right arm and hands.  The 
veteran subsequently obtained a monetary settlement from VA 
based on a tort claim arising from this incident, and also 
was granted entitlement to compensation for residuals of 
right radial nerve injury under 38 U.S.C.A. § 1151.  However, 
the veteran has also sought service connection for a 
bilateral hand and wrist disability (completely apart from 
the right radial nerve disability), and that is the claim 
currently under the Board's consideration.  

Service medical records reflect that at a February 1981 
enlistment examination, the veteran reported (in pertinent 
part) a history of finger fracture.  The entrance examination 
was essentially negative, although a scar on the right hand 
was noted.  The remaining service medical records are silent 
as to any symptoms or conditions involving the joints of her 
hands or wrists.    

At a VA examination in October 1983, the veteran's 
musculoskeletal system was essentially normal, although some 
hyperextension at the PIP joint of the left fifth finger was 
noted.  

Private medical records reflect that the veteran was 
apparently pushing a heavy cot at her work at a medical 
center when she injured her left wrist.  She sought treatment 
for this in June 1993, at which time an x-ray was normal.  
Following an examination, the impression was left wrist 
injury, rule out intracarpal ligament tear, and ganglion cyst 
of the left wrist.  In August 1993, she underwent a left 
wrist arthroscopy with debridement, arthrotomy with pinning 
of the lunatotriqutral joint, and excision of a ganglion cyst 
on the dorsum of the left wrist.  She had follow-up surgery 
in October 1993, and sought private outpatient treatment for 
left wrist instability and pain in May 1994.  During this 
visit, it was noted that the left wrist pain had resulted 
from a 1993 injury.  

At a May 1995 VA hand examination, the veteran reported that 
she had injured her left wrist in 1993, after pushing a heavy 
object.  Following an examination, she was diagnosed as 
having status-post ligamentous injury and cyst, left wrist 
with surgical repair.  

A March 1996 left wrist x-ray revealed localized 
demineralization involving the distal radius.  This was 
symmetrically distributed.  There were no erosive changes or 
abnormal calcifications detected, and the study was otherwise 
normal.  A May 1996 x-ray revealed minimal osteopenic changes 
in the left wrist, with no other abnormalities.  In July 
1996, the veteran underwent a left wrist diagnostic 
arthroscopy.  The post-operative diagnoses were chronic left 
wrist pain and left wrist arthritis.  In July 1996, the 
veteran sought VA outpatient treatment for right thumb pain 
which was considered to be possibly secondary to an 
incidental traumatic event not recalled by her.  In January 
1999, the veteran underwent another left wrist diagnostic 
arthroscopy.  The post-operative diagnoses were chronic left 
wrist pain and left wrist arthritis.  

At a May 1999 Social Security consultation examination, the 
veteran was found to have radial nerve injury, with mild 
decrease strength of the right hand, as well as history of 
left wrist injury, status post surgery, stable.  During a 
January 2000 consultation examination, she reported having, 
in pertinent part, shooting pain in her right arm.  Following 
the examination, the pertinent impressions included right arm 
neuropathic pain secondary to radial nerve palsy.

While the veteran has sought treatment in the years after 
separation for various conditions of her hands and wrists, 
the record simply does not reflect that she was found to have 
arthritis of the hands or wrists within one year of 
discharge, or that a medical professional has related any 
current hand or wrist disability to service.  As a lay 
person, she has no competence to give a medical opinion on 
the etiology of a condition.  Thus, the preponderance of the 
evidence is against finding that the veteran currently has a 
bilateral hand or wrist disability which is related to her 
active duty.  When the preponderance of evidence is against a 
claim, it must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

III.  Claims for higher ratings

Disability ratings are determined by applying a schedule of 
ratings which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

All potentially applicable diagnostic codes must be 
considered when evaluating a disability.  However, care must 
be taken not to evaluate the same manifestations of a 
disability under more than one applicable code.  This would 
constitute "pyramiding."  38 C.F.R. § 4.14.  Where, 
however, separate and distinct manifestations have arisen 
from the same injury, separate disability ratings may be 
assigned where none of the symptomatology of the conditions 
overlaps.  See Esteban v. Brown, 6 Vet. App. 259.

a.  Irritable bowel syndrome

By an October 1995 rating decision, the RO granted service 
connection for irritable bowel syndrome, and assigned an 
initial 10 percent rating for this disability, effective from 
June 27, 1994.  The veteran perfected an appeal of this 
initial rating.  By a September 2003 rating decision, the RO 
increased this disability to 30 percent, effective from 
September 10, 2002.  

The CAVC has held that there is a distinction between a claim 
based on disagreement with the original rating awarded and a 
claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate statement of the case.  Id. at 126 and 132.  With 
an initial rating, the RO can (as it did in the present case) 
assign separate disability ratings for separate periods of 
time based on the facts found.  Id. at 126.  Therefore, the 
Board will separately consider whether a rating in excess of 
10 percent is warranted for irritable bowel syndrome for the 
period prior to September 10, 2002, and whether a rating in 
excess of 30 percent is warranted for the period beginning 
September 10, 2002.

Under the relevant and most closely related rating criteria, 
a 10 percent rating is assigned for moderate irritable colon 
syndrome with frequent episodes of bowel disturbance and 
abdominal distress.  A 30 percent rating is assigned for 
severe irritable colon syndrome with diarrhea, or alternating 
diarrhea and constipation and more or less constant abdominal 
distress.  38 C.F.R. § 4.114, Diagnostic Code 7399-7319.  See 
38 C.F.R. § 4.27 (unlisted disabilities requiring rating by 
analogy will be coded with the first two numbers of the 
schedule provisions for the most closely related body part 
and "99").

1.  Period prior to September 10, 2002

In March 1995, the veteran sought treatment for increased 
epigastric pain, especially after eating spicy food.  
Examination revealed mild epigastric tenderness with positive 
bowel sounds.  

At a May 1995 alimentary appendages examination, the veteran 
said that she had been taking Zantac and Propulsid with mild 
improvement in her symptoms.  At present, she had no marked 
complaints of abdominal discomfort.  She reported normal 
bowel habits, with no constipation, diarrhea, melena, bright 
red blood per rectum, nausea, vomiting, or change in appetite 
or weight.  She said she was intolerant of spicy, fatty, and 
high fiber foods, but was otherwise able to tolerate a 
regular diet.  On examination, she appeared to be in no acute 
distress.  Her abdomen was soft, nontender, and nondistended, 
and bowel sounds were positive.  

In a December 1995 statement, the veteran asserted that she 
currently was taking medication for constipation, diarrhea, 
cramps and pain.  She complained of constant abdominal pain 
and cramps, which would hit her at any time, along with the 
discomfort of "fast diarrhea."  She asserted that she 
continually had to go to the restroom, which made it 
difficult for her to work.     

In a December 1998 outpatient visit, the veteran reported 
that she had been experiencing irritable bowel and had not 
been feeling well.  She was seen in an emergency room setting 
that month, for persistent cycle vomiting.  She also reported 
having a recent episode of diarrhea in which she passed some 
material she thought looked like thick wax paper.  On 
examination, the abdomen had 1+ tenderness in the 
midepigastrium and right and mid left epigastrium with 0 to 
1+ intermittent voluntary guarding.  There was no involuntary 
guard or rebound.  Bowel sounds were normal.   

During a July 1999 VA outpatient visit, the veteran reported 
increased diarrhea (noted as consistent with irritable bowel 
syndrome).  The abdomen was soft and nontender on 
examination.  In April 2001, the veteran underwent an 
endoscopy procedure, but this was noted to be due to 
gastroesophageal reflux disease and mild gastritis. 

In a January 2002 written statement, the veteran said that 
she had purchased a considerable amount of FiberCon since she 
could not "hold down" medications provided by VA.  She 
asserted that she was in constant distress and discomfort and 
suffering continuously with diarrhea, to the point of 
occasional incontinence.  

The evidence for this period clearly reflects that the 
veteran had, at times, sought outpatient treatment for 
gastrointestinal symptoms including abdominal distress and 
bowel disturbance.  Yet the interval between these treatments 
would sometimes range over a year, and indeed, during her May 
1995 VA examination, she had no marked complaints of 
abdominal discomfort.  While the veteran did seek outpatient 
treatment for other gastrointestinal conditions during this 
period, including gastrointestinal reflux disease and a 
hiatal hernia, these conditions are not service connected and 
their symptoms cannot be taken into account when evaluating 
the severity of the service-connected irritable bowel 
syndrome.  In short this evidence falls short of reflecting 
the severe symptoms which would have warranted a 30 percent 
rating under Diagnostic Code 7399-7319 for this period.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is not applicable. 38 U.S.C.A. 
§ 5107(b).

2.  Period beginning September 10, 2002

For the period beginning September 10, 2002, the veteran has 
already been assigned the maximum 30 percent rating for 
irritable colon syndrome under Diagnostic Code 7399-7319.  
Therefore, the only remaining question is whether she is 
entitled to an extraschedular rating.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities." 38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards." Id.

In this case, the RO has not considered whether an 
extraschedular rating is appropriate for the veteran's 
irritable bowel syndrome for the period beginning September 
10, 2002.  When the Board addresses an issue that was not 
addressed by the RO, consideration must be given to whether 
the veteran will be prejudiced by the Board's consideration 
of the issue in the first instance.  Therefore, the Board 
must decide whether the veteran will be prejudiced by its 
consideration of this issue.

Although the relevant statutes and regulations regarding 
extraschedular ratings were not included in the September 
2003 rating decision which granted the 30 percent rating, the 
veteran's due process rights are not violated by this Board 
decision.  The CAVC has held that the question of an 
extraschedular rating is a component of the veteran's claim 
for a higher rating.  Bagwell v. Brown, 9 Vet. App. 337 
(1996).  While the Board does not have the authority to grant 
an extraschedular evaluation in the first instance, it is not 
precluded from reviewing an RO determination that referral is 
not warranted and confirming that decision.  Floyd v. Brown, 
9 Vet. App. 88, 95 (1996) (Board may consider whether 
referral to "appropriate first-line officials" for 
extraschedular rating is required).  The Board is also not 
precluded from concluding, on its own, that referral for 
extraschedular consideration is not warranted.  Bagwell, 9 
Vet. App. at 339.  Therefore, because the veteran has had a 
full opportunity to present evidence and argument on her 
claim for a higher rating, the Board can fairly consider the 
criteria for an extraschedular rating, for the period 
beginning September 10, 2002.  

The relevant medical record reflects that on September 10, 
2002, the veteran presented in an outpatient setting 
complaining of a one-week history of midabdominal pain, some 
diarrhea, and some bulging from umbilicus.  She denied having 
any fever or vomiting, and said she was still having bowel 
movements.  On examination, her abdomen was soft and tender.  
Approximately a week later, the veteran presented for 
continuing evaluation and management of abdominal discomfort.  
An x-ray was consistent with "lots of stool" and bowel 
sounds were decreased.  

At a November 2002 VA examination, the veteran reported that 
she had not lost or gained a significant amount of weight, 
and she denied having any nausea or vomiting.  She did report 
intermittent bouts of constipation and diarrhea.  She had 
days which were completely normal, but also reportedly had 
periods of prolonged constipation of up to 3 to 4 days 
followed by periods of diarrhea up to 5 or 6 times per day.  
There had been no history of fistula or malignant 
transformation.  She recently had intermittent bloating, 
abdominal cramping, and intermittent, bright red blood per 
rectum.  She tolerated her medication well and it improved 
her symptoms.  On examination, the abdomen had no masses, 
organomegaly, ascites, or liver stigmata.  The impression was 
that the veteran had typical symptoms of abdominal cramping 
and bloating associated with intermittent bouts of diarrhea 
and constipation.  It was also noted that the intermittent 
passage of bright red blood per rectum was not a 
manifestation of irritable bowel syndrome.  A colonoscopy was 
recommended.  

A gastroenterology consultation report dated in December 2002 
noted that the veteran complained of diarrhea, four to six 
times daily, with bouts of incontinence that had progressed 
in the prior year.  

During a March 2003 VA outpatient examination, the veteran 
reported diarrhea and melena.  She denied nausea, vomiting, 
constipation, or abdominal pain.  Examination revealed normal 
active bowel sounds, very protuberant, firm, and nontender, 
without masses or organomegaly.  

In a July 2003 written statement, the veteran asserted that 
she constantly had pain in her abdomen, duodenitis, and anus.  
She also reported having constant diarrhea and said she had 
to wear diapers every day (she enclosed copies of receipts 
reflecting purchases of adult diapers).  She said she used 
perianal lotion and hemorrhoidal pads when moving her bowels, 
but still experienced abdominal cramps and pain.  

While the veteran's gastrointestinal symptoms certainly have 
continued since September 10, 2002 (and have merited the 
assignment of the maximum schedular rating for this period), 
it does not appear that the veteran has an "exceptional or 
unusual" disability.  That is, her irritable bowel syndrome 
has not required hospitalization and there is no evidence to 
suggest marked interference with employment - specifically as 
a result of this condition - that is in any way unusual or 
exceptional, such that the schedular criteria do not address 
it.  In the absence of any evidence that reflects that this 
disability is exceptional or unusual such that the regular 
schedular criteria are inadequate to rate it, referral for 
consideration of an extraschedular rating is not in order.

b.  Eczematous dermatitis of the hands

During the course of the appeal for this claim (which has 
been pending since June 1994), revisions were made to the 
rating criteria pertaining to evaluation of skin 
disabilities.  The veteran was made aware of these revisions 
in an April 2003 supplemental statement of the case.  

Under the rating criteria effective prior to August 30, 2002, 
eczema with slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area, warrants a 
noncompensable rating.  Eczema with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area, 
is to be rated as 10 percent disabling.  Eczema with 
exudation or constant itching, extensive lesions, or marked 
disfigurement, is to be rated as 30 percent disabling.  
Finally, eczema with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or when 
exceptionally repugnant, is to be rated as 50 percent 
disabling.  38 C.F.R. § 4.118, Diagnostic Code 7806 (as in 
effect prior to August 30, 2002).  

Under the rating criteria for eczema effective August 30, 
2002, a noncompensable rating in warranted when less than 5 
percent of the entire body or less than 5 percent of exposed 
areas is affected, and when no more than topical therapy is 
required during a 12-month period.  For a 10 percent rating, 
at least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas must affected, or there must have been 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during a 12-month period.  For a 30 
percent rating, 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas must be affected, or there must 
have been systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during a 12-month period.  
For a 60 percent rating, more than 40 percent of the entire 
body or more than 40 percent of exposed areas must be 
affected, or there must have been constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the a 12-month 
period.  Alternatively, the disability can be rated as 
disfigurement of the head, face, or neck (under Diagnostic 
Code 7800) or scars (under Diagnostic Codes 7802, 7803, 7804, 
or 7805), depending upon the predominant disability.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (as in effect prior to 
August 30, 2002).  

In June 1994, the veteran sought outpatient treatment for a 
one-month history of a mild pruritus eruption that had begun 
on her left arm and then spread to other parts of her body.  
Examination revealed fading oval-shaped erythematous lesions.  
There was no scaling of the left upper arm.  The veteran was 
advised to use Dove or Cetaphil soap and Moisturel lotion 
once or twice daily.  By July 1994, she reported that her 
eczematous dermatitis had completely cleared.    

At a May 1995 VA skin examination, the skin of the veteran's 
hands revealed small dried patches, no vesicles, and only 
minimal erythema.  

At a February 1999 VA skin examination, the veteran reported 
that she had been treated with topical steroids, and 
currently used only emollient ointments.  She complained of 
associated pruritus as well as tenderness associated with 
fissuring of the skin.  She avoided cooking, and complained 
of exacerbation with contact with foods such as tomatoes and 
oranges.  Currently, the veteran stated that her hands were 
in good condition.  She was not receiving medical treatment 
at present, but rather treated herself on her own.  
Examination of the hands revealed mild lichenification on the 
distal tips and very minimal erythema.  There was no scaling 
or excoriation.  There were no degradation or vesicles.  The 
claims file includes two photographs taken of the veteran's 
hands (front and back), which appear to show some moderate 
manifestations of eczema (particularly on the fingertips).  

In a January 2002 written statement, the veteran said she 
used medication to treat her worsening eczema.

At a November 2002 VA skin examination, the veteran said that 
she noticed that her hand eczema flared up after exposure to 
cleaning agents, adhesive, or stress.  During flare ups, the 
areas reportedly became dry, itchy, cracked, and sometimes 
blistered.  She had tried cotton-lined gloves without much 
improvement.  She frequently used hand lotion, but kept 
having to change the type because of worsening symptoms.  She 
had been prescribed topical cream in the past, but had not 
used this medication in a few months apparently because it 
caused hair thinning.  

On examination, there was mild erythema and scaling mostly in 
the web spaces with slight extension onto the lateral aspects 
of the fingers.  No blisters, erosions, fissuring, or 
crusting were seen.  The skin on the palms was slightly 
thinned, smooth, and mildly erythematous (suggestive of 
atrophy).  The impression was that the veteran's eczematous 
dermatitis of the hands was currently of mild severity but 
that she did experience flare ups, especially after exposure 
to chemicals, adhesives, or stress. 

During a February 2003 VA general examination, the veteran 
did not report any complaints concerning the skin of her 
hands, and examination revealed her skin to be dry and 
intact.  

In a July 2003 written statement, the veteran asserted that 
she had "really sensitive skin" and had to use different 
creams.  She also submitted (in pertinent part) a color 
photograph reportedly showing somewhat red skin on her left 
upper arm. 

This evidence indicates that an evaluation in excess of 10 
percent is not warranted under either the prior or revised 
criteria.  Following her visit in 1994, the veteran has not 
regularly sought outpatient treatment at VA for complaints 
concerning the skin of her hands.  Indeed, during subsequent 
VA examinations, her hands appeared to have  - at worst - 
mild symptoms.  The severity of the skin condition seems well 
controlled by lotions.  In any case, the preponderance of the 
evidence does not nearly reflect the exudation, constant 
itching, extensive lesions, marked disfigurement, or use of 
corticosteroids or other immunosuppressive drugs required for 
a 30 percent rating under the respective rating criteria.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is not applicable. 38 U.S.C.A. 
§ 5107(b).



ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for stress urinary 
incontinence is granted.

Entitlement to service connection for a sleep disorder is 
denied.

Entitlement to service connection for an eating disorder is 
denied.

Entitlement to service connection for a headache disability 
is denied.

Entitlement to service connection for a bilateral hand and 
wrist disability is denied.

Entitlement to an initial rating in excess of 10 percent for 
irritable bowel syndrome, for the period prior to September 
10, 2002, is denied.

Entitlement to a rating in excess of 30 percent for irritable 
bowel syndrome, for the period beginning September 10, 2002, 
is denied. 

Entitlement to a rating in excess of 10 percent for 
eczematous dermatitis of both hands is denied.

REMAND

The Board is REMANDING your claims concerning service 
connection for a back disability, bilateral knee disability, 
bilateral ankle disability, bilateral foot disability, 
respiratory disability, cardiovascular disability, and 
cervical polyp disability, to the RO via the Appeals 
Management Center, in Washington, DC.  VA will notify you if 
further action is required on your part.



Back disability and bilateral knee, ankle, and foot 
disabilities
 
Service medical records reflect that the veteran was treated 
during active duty for symptoms related to her back, knees, 
ankles, and feet.  For example, in April 1981, she sought 
treatment for sore knees.  She reported that she had fallen 
eight times in the prior seven days.  Examination revealed 
bruises over both patella, with no swelling.  The assessment 
was "stone bruises" on both knees.  (In annotated copies of 
her service medical records, the veteran subsequently 
asserted that new army boots had caused her to trip while 
running).  In May 1981, the veteran reported that she had 
injured her right knee when she first arrived after a locker 
fell on her.  The veteran also sought treatment in May 1981 
for a two-week history of right medial ankle pain, which 
apparently followed an inversion injury while walking on 
rocks.  She also complained of right posterior ankle pain.  
Following an examination, she was assessed as having myalgia 
from a possible stress fracture, and tinea pedis.  In 
February 1982, she sought treatment for an aching in the 
spine and neck, which appeared to have been associated with a 
cold.  

In May 1982, she complained of right knee pain after 
apparently having struck her knee against a bed.  Following 
an examination, she was assessed as having a contusion on her 
knee.  The veteran continued to seek treatment for right knee 
pain in May 1982.  In June 1982, the veteran obtained a 
physical profile for a callus on her left great toe.  It was 
noted that the veteran was a cook and was on her feet a great 
deal.  She was to have been issued soft shoes which would 
accommodate her insert.  In July 1982, the veteran complained 
of an injury to her left lateral malleolus (ankle joint).  
Examination revealed a small, raised area superior to the 
left lateral malleolus, tenderness noted on palpation, and 
some decreased range of motion on lateral flexion.  An x-ray 
was normal, and the veteran was assessed as having a contused 
malleolus.  The veteran was given another physical profile 
for a callus of the left great toe in September 1982.

At a May 1983 Medical Evaluation Board examination (conducted 
primarily because of a skin condition of the hands), the 
veteran reported a history of (in pertinent part) a pulled 
muscle in her left leg and pain in her low back pain from 
lifting heavy objects.  Examination of the extremities was 
within normal limits, although mild muscular pain over the 
lateral aspect of the left knee and thigh area was noted, 
apparently secondary to the veteran jumping off of a truck.  
(In a written statement submitted by the veteran in December 
1995, the veteran said that she had injured her knees after 
"jumping off a 5 ton truck while loading supplies").  In 
August 1983, the veteran sought treatment for sudden pain in 
her lumbosacral area and the left leg.  Following an 
examination, the veteran was assessed as having strained 
muscle in lumbosacral area and possible discopathia.    

Since service, the veteran has been diagnosed as having 
lumbar radiculopathy (outpatient treatment by private 
physician in November 1997), status post contusion and 
tendonitis of both knees, mostly on the right (VA medical 
examination in May 1985), bilateral medial soft tissue 
swelling of the left ankle and loss of tissue planes over the 
right medial malleolus (December 1997 VA x-rays), and spin 
callous bilateral and Haglund's deformity on the left (May 
1995 VA examination).  In February 1997, the veteran 
underwent an exostectomy of the posterior of the left heel, 
an arthroplasty of the digits four and five with fixation, 
and exostectomy, base of the distal phalanx, left hallux.  
The post-operative diagnoses were: Haglund' s deformity, left 
foot; hammer digits four and five, left foot; exostosis, base 
of distal phalanx; and hallux, left foot.  

Moreover, in a May 2003 report, a private chiropractic 
physician (in pertinent part) summarized the veteran's back, 
knee, ankle, and feet complaints and stated that her gait 
problems affected her structurally and opined that they 
"seem to stem from injuries sustained back in the early 
1980's."  This health care professional also opined that 
alterations in gait by limping or favoring one side over the 
other can alter bony relationships which can lead to 
subluxations in the spine, which themselves can cause 
pressure or traction on spinal nerve roots which might result 
in many of the veteran's complaints.  

In light of the evidence of treatment for back, knee, ankle, 
and foot problems in service, the diagnoses of joint 
conditions after separation, and the medical opinion 
appearing to relate the veteran's gait (i.e., lower 
extremity) problems to service or alternatively suggesting 
that the lower extremity conditions may be causing a current 
back disability, the Board finds that a new VA orthopedic 
examination is necessary, as detailed below.  

Cardiovascular disability 

At her February 1981 enlistment examination, the veteran 
denied any history of pain or pressure in chest, palpitation 
or pounding heart, heart trouble, or high or low blood 
pressure.  Cardiovascular examination was normal and the 
veteran's blood pressure was 120 systolic over 78 diastolic.  
At a May 1983 Medical Evaluation Board examination (which 
focused on a skin condition of the veteran's hands), the 
veteran continued to deny any history of pain or pressure in 
chest, palpitation or pounding heart, heart trouble, or high 
or low blood pressure.  On examination, however, she was 
found to have a benign pansystolic grade II heart murmur.  
Blood pressure was 110/70. 

Following a May 1995 VA examination, the examiner found no 
evidence of significant coronary or atherosclerotic coronary 
artery disease.  However, numerous post-service medical 
records contain various cardiovascular findings, including 
sinus tachycardia (April 1995 ECG), hypertension (May 1999 
Social Security consultation examination and July 1999 letter 
from private physician), hypertensive heart disease (July 
2002 VA cardiology consultation), and cardiomegaly (February 
2002 chest x-ray).  

In light of this evidence, a new VA examination is necessary 
for an opinion as to the diagnosis and etiology of any 
current cardiovascular disability.

Cervical polyp disability

In conjunction with her entrance examination, the veteran 
indicated that she had previously been treated for a yeast 
infection.  Vaginal examination was normal.  A July 1981 
cytology examination was negative, although "moderate 
inflammation" was also noted on the examination report.  A 
January 1982 gynecological examination was normal, as was a 
May 1983 vaginal examination.  

A May 1992 private pathology report noted that the veteran 
had undergone a cervical polypectomy which revealed an 
inflamed, benign-appearing cervical polyp.  At a May 1995 VA 
genitourinary examination, the veteran reported that she had 
cervical polyps off and on since the mid-1980s.  On 
examination, there was no evidence of cervical polyps.  
However, private medical records dated in August 1997 and 
September 1997 indicate that the veteran had another 
endocervical polyp.  

In light of the evidence that the veteran apparently had 
"inflammation" on active duty and that since separation she 
has had recurrent cervical polyps, a new VA examination is 
necessary for an opinion as to the diagnosis and etiology of 
any cervical polyp disability.

Respiratory disability

As an initial matter, the Board notes that the claim for 
service connection for a respiratory disability (bronchitis) 
was actually on appeal when the case was certified to the 
Board in September 1996.  The claim was inadvertently left 
off of the title page of the July 1998 Board remand, however, 
and was also not referenced by the RO in its supplemental 
statements of the case dated in April 2003 and August 2003.  
Multiple filings by the veteran and her representative 
clearly indicate their continued intention to pursue this 
claim for service connection, however.  Following the 
development described below, the RO should specifically 
consider the claim for service connection for a respiratory 
disability in a new supplemental statement of the case.  

Service medical records reflect that in September 1981, the 
veteran sought treatment for a seven-day history of 
productive cough.  Following an examination, she was assessed 
as having bronchitis.  In May 1983, the veteran sought 
treatment for a three-day history of cold.  Her symptoms 
included chills, body aches, nausea, and headache over the 
frontal sinus area.  Following an examination, she was 
assessed as having, in pertinent part, an upper respiratory 
infection.  

Post-service private medical records include a March 1999 VA 
respiratory therapy notation indicating a principle diagnosis 
of chronic obstructive pulmonary disease.  An August 2002 
pulmonary function test (PFT) revealed restrictive lung 
disease.  

In light of the evidence that the veteran was treated for 
bronchitis in service and that since separation she has been 
diagnosed as having COPD and restrictive lung disease, a new 
VA examination is necessary for an opinion as to the 
diagnosis and etiology of any respiratory disability.

Accordingly, the Board remands this case for the following:

1.  Schedule a VA joint examination to 
determine the nature and etiology of any 
disability of the back, knees, ankles, 
and/or feet.  The claims folder should be 
reviewed prior to the examination.  Any 
tests deemed necessary (including x-rays) 
should be performed.  The following 
questions should be answered and the 
rationale for any medical opinions given 
should be discussed in detail:

a.  Does the veteran currently have 
any current back, bilateral knee, 
bilateral ankle, and/or bilateral 
foot disabilities, to include 
arthritis?

b.  If the veteran currently has a 
current back disability, to include 
arthritis, is it at least as likely 
as not (i.e., probably of at least 
50 percent) that this disability 
first had its onset in service, or 
was manifested to a compensable 
degree within one year of the 
veteran's discharge in August 1983?  
If not, is it at least as likely as 
not that the current back disability 
is due or aggravated by any 
disabilities of the knees, ankles, 
and/or feet?  If so, describe the 
degree of aggravation. 

c.  If the veteran currently has a 
current bilateral knee disability, 
to include arthritis, is it at least 
as likely as not that this 
disability first had its onset in 
service, or was manifested to a 
compensable degree within one year 
of the veteran's discharge in August 
1983?  

d.  If the veteran currently has a 
current bilateral ankle disability, 
to include arthritis, is it at least 
as likely as not that this 
disability first had its onset in 
service, or was manifested to a 
compensable degree within one year 
of the veteran's discharge in August 
1983?  In this regard, consider the 
January 1992 occupational health 
consultation report which noted that 
the veteran had suffered a "job-
related injury" to her right ankle 
in July 1991, and the report of a 
December 1998 VA outpatient visit, 
in which it was noted that the 
veteran had sprained her right ankle 
one year before.

e.  If the veteran currently has a 
current bilateral foot disability, 
to include arthritis, is it at least 
as likely as not that this 
disability first had its onset in 
service, or was manifested to a 
compensable degree within one year 
of the veteran's discharge in August 
1983?  

2.  Schedule a VA cardiovascular 
examination to determine the nature and 
etiology of any cardiovascular 
disability.  The claims folder should be 
reviewed prior to the examination.  Any 
tests deemed necessary should be 
performed.  The following questions 
should be answered and the rationale for 
any medical opinions given should be 
discussed in detail:

a.  Does the veteran currently have 
a cardiovascular disability, to 
include hypertension?  

b.  If the veteran currently has a 
cardiovascular disability, to 
include hypertension, is it at least 
as likely as not (i.e., probably of 
at least 50 percent) that this 
disability first had its onset in 
service, is related to the finding 
of a benign pansystolic grade II 
heart murmur by the Medical 
Evaluation Board in May 1983, or was 
manifested to a compensable degree 
within one year of the veteran's 
discharge in August 1983?  

3.  Schedule a VA gynecological 
examination to determine the nature and 
etiology of any cervical polyp 
disability.  The claims folder should be 
reviewed prior to the examination.  Any 
tests deemed necessary should be 
performed.  The following questions 
should be answered and the rationale for 
any medical opinions given should be 
discussed in detail:

a.  Does the veteran have a 
recurrent cervical polyp disability?

b.  If so, is it at least as likely 
as not (i.e., probably of at least 
50 percent) that this disability 
first had its onset in service, 
including as related to the finding 
of "moderate inflammation" in July 
1981?

4.  Schedule a VA respiratory examination 
to determine the nature and etiology of 
any respiratory disability.  The claims 
folder should be reviewed prior to the 
examination.  Any tests deemed necessary 
(including a PFT) should be performed.  
The following questions should be 
answered and the rationale for any 
medical opinions given should be 
discussed in detail:

a.  Does the veteran have a current 
respiratory disability?

b.  If so, is it at least as likely 
as not (i.e., probably of at least 
50 percent) that this disability 
first had its onset in service, 
including as related to the 
treatment for bronchitis in 
September 1981 or an upper 
respiratory infection in May 1983?

5.  Review the claims file and ensure 
that any remaining development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fully satisfied.  See also 
38 C.F.R. § 3.159.  If any examination 
report is inadequate for any reason, 
return it for revision. 

6.  Thereafter, readjudicate the claims 
for service connection for a back 
disability, bilateral knee disability, 
bilateral ankle disability, bilateral 
foot disability, cardiovascular 
disability, cervical polyp disability, 
and a respiratory disability.  If the 
claims remain denied, provide the veteran 
and her representative with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on her claims, including a summary 
of the evidence and discussion of all 
pertinent legal authority.  Allow an 
appropriate period for response.

Thereafter, return the case to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of 
these claims.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or by the CAVC.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes); M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03.





	                  
_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



